Citation Nr: 0713394	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  06-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1944 to May 1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for a bilateral hearing 
loss, assigning it a noncompensable evaluation, and denied 
service connection for tinnitus.


FINDINGS OF FACT

1.  On VA audiological examination in March 2006, the average 
pure tone decibel (dB) loss was 63 in the right ear and 55 dB 
in the left ear, with speech discrimination of 92 percent in 
the right ear and 96 percent in the left ear.  

2.  The veteran's tinnitus is not due to any incident or 
event in service, and tinnitus as an organic disease of the 
nervous system is not shown to have been manifested within 
one year of his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 
(2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March and May 2005 letters, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
told what evidence was needed to substantiate his claims, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May and October 2006 SOC's and the October SSOC were issued, 
each of which provided the veteran with an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In correspondence 
mailed in March 2006, the veteran was provided with the 
provisions of the Dingess case.



II.  Applicable laws and regulations

A.  Increased evaluation - hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Under the VA Schedule for Rating Disabilities, evaluations 
for bilateral hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85, Part 4, DCs 6100-6110.  To 
evaluate the degree of disability from the service-connected 
bilateral defective hearing, the rating schedule provides 11 
numeric designations from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

B.  Service connection - tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and tinnitus, as an organic disease of the nervous 
system, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability.  See Collette, supra.  The law still requires 
medical evidence of a causal relationship between the 
currently claimed condition and the veteran's service.  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation - hearing loss

The relevant evidence includes the report of a June 2005 VA 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
55
65
80
LEFT
45
50
55
50
65

The average dB loss in the right ear was 59 and 55 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in both ears.

On the authorized audiological evaluation conducted by VA in 
March 2006, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
65
80
LEFT
40
50
55
65
55

The average dB loss in the right ear was 63 and 55 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 in the left 
ear.

Applying the testing data Table VI of 38 C.F.R. § 4.85, the 
numeric designation of hearing impairment in the right ear 
was at Level III, and in the left ear was at Level II at the 
time of the June 2005 VA examination.  Table VII of 38 C.F.R. 
§ 4.85 reveals that these levels of hearing impairment 
warrant the assignment of a noncompensable (0 percent) 
disability evaluation.  Another examination was conducted by 
VA in March 2006.  According to Table VI of 38 C.F.R. § 4.85, 
the numeric designation of hearing impairment in the right 
ear was at Level II, and it was at Level I in the left ear.  
Table VII of 38 C.F.R. § 4.85 reveals that these levels of 
hearing impairment also warrant the assignment of a 
noncompensable disability evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
theservice-connected bilateral hearing loss disability.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in March 2005, has his hearing 
loss disability been more disabling than as currently rated 
under this decision.

B.  Service connection - tinnitus

The veteran has asserted that he suffers from bilateral 
tinnitus, which he attributes to his service in World War II.  
The evidence of record clearly shows that he engaged in 
combat with the enemy during service aboard the U.S.S. Rebel, 
a Navy minesweeper.  Therefore, the Board has no doubt that 
the veteran was exposed to loud noise during service.

The service medical records make no mention of any complaints 
or findings of, or any treatment for, tinnitus.  

During the June 2005 VA examination, the veteran stated that 
he was not sure when the tinnitus had started, but he said 
that he did not recall hearing it during service.  He 
reported that he now had intermittent, bilateral tinnitus 
which occurred once in awhile, perhaps two to three times a 
week, lasting about a minute.  He admitted that he had a 
significant amount of post-service noise exposure; he had 
worked over 40 years in a sawmill and had hunted for years.  
The examiner noted that the veteran's tinnitus had not had 
its onset until the 1970's or 1980's.  The examiner stated 
that "In my opinion, his tinnitus is more likely than not 
related to his occupational and/or recreational noise 
exposure."  At the time of the March 2006 VA audiogram, he 
reported that his tinnitus was now constant.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for tinnitus has 
not been established.  We reiterate that the record shows 
that the veteran served in combat conditions during World War 
II, and the Board lauds his honorable service to the Nation 
in its time of need.  Therefore, it is presumptively accepted 
that he would have been exposed to loud noise during his 
wartime service. 

However, the objective record does not indicate that he had 
ever complained of tinnitus while on active duty; in fact, at 
the time of the June 2005 VA examination he denied ever 
having heard any tinnitus in service.  The examiner noted at 
the time of the 2005 examination that tinnitus had not 
developed until the 1970's or 1980's, after significant 
occupational and recreational noise exposure.  The examiner 
had then opined that it is not likely that any tinnitus was 
related to his period of service.  This evidence clearly 
preponderates against the claim for service connection. 

While the veteran has expressed his belief that his current 
tinnitus is etiologically related to the noise exposure 
experienced in service, he is not competent, as a layperson, 
to render an opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, based upon 
the objective evidence of record, the claim for service 
connection for tinnitus must be denied.


ORDER

Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


